


Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by THE PANTRY, INC., a Delaware corporation (the “Corporation”) and Robert
B. Williams (the “Employee”) and shall be effective as of December 17, 2007 (the
“Effective Date”).
 
The Corporation and Employee are parties to an employment agreement dated
January 20, 2006 (the “Employment Agreement”).  They wish to amend and restate
the Employment Agreement as provided herein.
 
The Corporation desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.
 
In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Employee agree as follows:
 
1.           EMPLOYMENT.  The Corporation employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement.  Employee
shall serve as Division Vice President, Operations and have such
responsibilities and authority as the Corporation may assign from time to
time.  Employee, at the Corporation’s discretion, may be reassigned or
transferred to different units or locations.
 
1.1           Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Corporation policies,
procedures, practices and directions.
 
1.2           Employee shall devote all working time and best efforts to
successfully perform his duties and advance the Corporation’s interests.  During
his employment, Employee shall not engage in any other business activities of
any nature whatsoever (including board memberships) for which he receives
compensation without the Corporation’s prior consent; provided, however, this
provision does not prohibit him from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit which do not create actual or potential conflicts of interest
with the Corporation.
 
2.           COMPENSATION.
 
2.1           Base Salary.  Employee’s annual salary for all services rendered
shall be $230,000 (less any applicable taxes and withholdings) payable in
accordance with the Corporation’s policies, procedures and practices as they may
exist from time to time.  Employee’s salary periodically may be subject to
annual increases in the Corporation’s discretion in accordance with its
policies, procedures and practices as they may exist from time to time.
 
2.2           Bonus Programs.  Employee may participate in any incentive program
which may be made available from time to time to Corporation’s employees at
Employee’s level; provided, however, that Employee’s participation is subject to
the applicable terms, conditions and eligibility requirements of the program, as
they may exist from time to time.
 

 
1

--------------------------------------------------------------------------------

 

2.3           Benefits.  Employee may participate in all medical, dental,
disability, insurance, 401(k), pension, vacation and other employee benefit
plans and programs which
 
may be made available from time to time to Corporation employees at Employee’s
level; provided, however, that Employee’s participation is subject to the
applicable terms, conditions and eligibility requirements of these plans and
programs, some of which are within the plan administrator’s discretion, as they
may exist from time to time.  Notwithstanding the foregoing, Employee shall be
entitled to a minimum of three (3) weeks of annual vacation.  Subject to
applicable state law, accrued, unused vacation may not be carried over from year
to year.
 
2.4           Benefit Plans Subject to Amendment.  Nothing in this Agreement
shall require the Corporation to create, continue or refrain from amending,
modifying, revising or revoking any of the plans, programs or benefits set forth
in Sections 2.2 and 2.3.  Employee acknowledges that the Corporation, in its
sole discretion, may amend, modify, revise or revoke any such plans, programs or
benefits.  Any amendments, modifications, revisions and revocations of these
plans, programs and benefits shall apply to Employee.  Nothing in this Agreement
shall afford Employee any greater rights or benefits with regard to these plans,
programs and benefits than are afforded to him under their applicable terms,
conditions and eligibility requirements, some of which are within the plan
administrator’s discretion, as they may exist from time to time.
 
2.5           Offset for Disability Payments.  If at any time during which
Employee is receiving salary or post-termination payments from the Corporation,
he receives payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.
 
3.           TERM OF EMPLOYMENT AND TERMINATION.  The original term of
employment under this Agreement shall be for one (1) year commencing on the
Effective Date and terminating one (1) year thereafter subject to the following
provisions:
 
3.1           Automatic Renewal.  Upon the expiration of the original term or
any renewal term of employment, Employee’s employment shall be automatically
renewed for a one (1) year period unless, at least sixty (60) days prior to the
renewal date, either party gives the other party written notice of its intent
not to continue the employment relationship.  During any renewal term of
employment, the terms, conditions and provisions set forth in this Agreement
shall remain in effect unless modified in accordance with Section 8.
 
3.2           Without Cause.  During the original or any renewal term, the
employment relationship hereunder shall be terminated without cause thirty (30)
days after either the Corporation or Employee gives notice of such termination
to the other party.
 
3.3           With Cause.  The Corporation may terminate Employee’s employment
immediately without notice at any time for the following reasons which shall
constitute “Cause”: (i) the willful and continued failure by Employee to
substantially perform his duties with the Corporation; (ii) Employee’s
insubordination in responding to any specific, reasonable instructions from
either the Corporation’s Chief Executive Officer or Board of Directors or
Employee’s immediate supervisor; (iii) conduct by the Employee which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise; or (iv) the conviction of Employee of, or the entry of a plea of
guilty or nolo contendere by Employee to, any crime involving moral turpitude or
any felony.  Prior to a termination pursuant to Section 3.3(i), Employee shall
be given written notice of the manner in which he has failed to perform and a
thirty (30) day opportunity to cure such failure.
 

 
2

--------------------------------------------------------------------------------

 



 
3.4           Death or Disability.  The Corporation may terminate Employee’s
employment without notice in the event of Employee’s death or “Disability” which
shall mean Employee’s physical or mental inability to perform the essential
functions of his duties with or without reasonable accommodation for a period of
180 consecutive days or 180 days in total within a 365-day period as determined
by the Corporation in its reasonable discretion and in accordance with
applicable law.
 
3.5           Survival.  Section 4 (Compensation Upon Termination), Section 5
(Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property), and Section 6 (Change in Control) shall survive the
expiration or termination of this Agreement, regardless of the reasons for such
expiration or termination, until the obligations set forth therein have been
satisfied.
 
4.           COMPENSATION UPON TERMINATION.
 
4.1           By Corporation For Cause or By Employee Without Cause or By Notice
of Non-Renewal.  If Employee’s employment is terminated by the Corporation for
Cause or by Employee without cause or by notice of non-renewal, the
Corporation’s obligation to compensate Employee ceases on the effective
termination date except as to amounts due at that time.
 
4.2           By Corporation by Non-Renewal or Without Cause.  If the
Corporation terminates Employee’s employment by notice of non-renewal or without
Cause, then Employee shall be entitled to receive:
 
(A)           amounts due on the effective termination date;
 
(B)           an amount (less any applicable taxes and withholdings) equal to
Employee’s then current monthly salary for twelve (12) months, payable in
substantially equal installments on the last business day of each applicable
month.  For purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), as applicable, each installment payment shall be
considered a separate payment.  During the twelve (12) month period following
termination, if Employee accepts employment or a consultancy with another entity
or becomes self-employed, then he must notify the Corporation before such
employment or consultancy begins and the payments made pursuant to Section
4.2(B) shall be reduced by the amount of compensation to be paid to him in
connection with such employment, consultancy or self-employment.  If Employee
does not notify the Corporation in accordance with this provision, then its
obligation to make payments or further payments pursuant to Section 4.2(B) shall
cease.
 
 In the event that the total amount of payments due Employee under Section
4.2(B) should exceed the maximum amount permitted to be paid under a separation
pay plan exempt from regulation under Section 409A pursuant to Treasury
Regulations Section 1.409A- 1(b)(9)(iii), then the entire amount in excess of
such maximum amount shall be paid to Employee no later than two and one-half
(2½) months following the end of the calendar year in which Employee's
employment terminated.
 
(C)           unless Employee obtains comparable group health insurance coverage
from a subsequent employer, then, for the twelve (12) months following the
termination of Employee’s employment, Employee may elect to continue
participation in the Corporation’s group health insurance plan in which Employee
participated upon termination of employment by electing continuation coverage
under the Consolidated Omnibus Budget
 

 
3

--------------------------------------------------------------------------------

 

Reconciliation Act (“COBRA”).  For the twelve (12) month continuation period,
the Corporation shall reimburse Employee for that portion of the COBRA premiums
in excess of the amount Employee paid for group health plan coverage immediately
prior to termination from employment.  In the event Employee prefers to obtain
coverage under an individual health insurance policy that is less expensive than
COBRA coverage rather than electing COBRA continuation coverage, the Corporation
shall, for twelve (12) months, reimburse Employee for that portion of the
premium payments that are in excess of the amount Employee paid for group health
plan coverage immediately prior to termination of employment.  All
reimbursements required pursuant to this Section 4.2(C) shall be paid as soon as
reasonably practicable following Employee’s submission of proof of timely
premium payments to the Corporation; provided, however, that all such claims for
reimbursement shall be submitted by Employee and paid by the Corporation no
later than fifteen (15) months following Employee’s termination of employment.
 
4.3           Death or Disability.  If Employee’s employment is terminated
because of Employee’s death either before or after a Change in Control (as
hereinafter defined), then the Corporation shall pay to the estate of Employee
an amount (less any applicable taxes and withholdings) equal to Employee’s then
current monthly salary for six (6) months.  If Employee’s employment is
terminated because of Disability either before or after a Change in Control,
then the Corporation shall pay Employee his then-current monthly salary (less
any applicable taxes and withholdings) for a period equal to the shorter
of:  (i) six (6) months from the date of termination; or, (ii) the time period
from the date of termination through the date on which Employee begins receiving
long term disability insurance benefits in accordance with the Corporation’s
long term disability plan.  Any payments paid to Employee or his estate pursuant
to this Section shall be paid in periodic, substantially equal installments on
the last business day of each applicable month; provided, however, that all such
amounts payable shall be paid no later than two and one-half (2½) months
following the end of the calendar year in which Employee’s employment
terminated.  For purposes of Section 409A, as applicable, each installment
payment shall be considered a separate payment.
 
4.4           Severance Pursuant to Agreement.  The Corporation’s obligation to
provide the payments under Sections 4.2 and 4.3 (except in the event of
termination because of Employee’s death) is conditioned upon Employee’s
execution of an enforceable release of all claims and his compliance with
Section 5 hereof (specifically including the return of all Corporation
property).  The required release shall contain a non-disparagement clause.  If
Employee chooses not to execute such a release or fails to comply with Section 5
of this Agreement, then the Corporation’s obligation to compensate him ceases on
the effective termination date except as to amounts due at that time.
 
Employee is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates; provided, however, that the terms and conditions afforded Employee
under this Agreement are in lieu of any severance benefits to which he otherwise
might be entitled pursuant to a severance plan, policy or practice.  Nothing in
this Agreement, however, is intended to waive or supplant any death, disability,
retirement, 401(k) or pension benefits to which Employee may be entitled under
employee benefit plans in which Employee participates.
 
5.           COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL
INFORMATION AND CORPORATION PROPERTY.  Employee acknowledges that by virtue of
Employee’s employment and position with the Corporation, Employee (i) has or
will have access to trade secrets and Confidential Information (as defined in
Section 5.2(B)) of the Corporation
 

 
4

--------------------------------------------------------------------------------

 

including valuable information about its business operations and entities with
whom it does business in various locations, and (ii) has developed or will
develop relationships with parties with whom it does business in various
locations.  Employee also acknowledges that the trade secrets, Confidential
Information and Competitive Business Activities provisions set forth in this
Agreement are reasonably necessary to protect the Corporation’s legitimate
business interests, are reasonable as to the time, territory and scope of
activities which are restricted, do not interfere with public policy or public
interest and are described with sufficient accuracy and definiteness to enable
him to understand the scope of the restrictions imposed on him.
 
5.1           Competitive Business Activities.  Without the Corporation’s prior
written approval, during Employee’s employment and for twelve (12) months
following termination of employment regardless of the reason for such
termination:
 
(A)           Employee shall not, either individually or on behalf of another,
directly or indirectly, as employer, employee, owner, partner, stockholder,
independent contractor, agent, or otherwise enter into or in any manner
participate in the convenience store business in North Carolina, South Carolina,
Florida, or any other state in which the Corporation owns or operates ten (10)
or more convenience stores upon the date of termination of
employment.  Notwithstanding the foregoing, Employee’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate Section 5.1(A).
 
(B)           Employee will not directly or indirectly, request or induce any
other employee of the Corporation to: (i) terminate employment with the
Corporation, or (ii) accept employment with another business entity, or (iii)
become engaged in the convenience store business in competition with the
Corporation.
 
5.2           Trade Secrets; Confidential Information.
 
(A)           Employee hereby covenants and agrees not to use or disclose any
Confidential Information (as hereinafter defined) or trade secrets except to
authorized representatives of the Corporation or except as required by any
governmental or judicial authority; provided, however, that the foregoing
restrictions shall not apply to items that, through no fault of Employee’s, have
entered the public domain.
 
(B)           Confidential Information.  For purposes of this Agreement,
“Confidential Information” means any data or information with respect to the
business conducted by the Corporation, other than trade secrets, that is
material to the Corporation and not generally known by the public.  To the
extent consistent with the foregoing definition, Confidential Information
includes without limitation: (i) reports, pricing, sales manuals and training
manuals, selling and pricing procedures, and financing methods of the
Corporation, together with any techniques utilized by the Corporation in
designing, developing, manufacturing, testing or marketing its products or in
performing services for clients, customers and accounts of the Corporation; and
(ii) the business plans, financial statements, reports and projections of the
Corporation, and the Corporation’s prospective strategic or expansion plans.
 
(C)           Corporation Property.  Employee acknowledges that all trade
secrets and Confidential Information are and shall remain the sole, exclusive
and valuable property of the Corporation and that Employee has and shall acquire
no right, title or interest therein.  Any and all printed, typed, written and
other material which Employee may have or obtain with respect to trade secrets
or Confidential Information (including without limitation all
 

 
5

--------------------------------------------------------------------------------

 

copyrights therein) shall be and remain the exclusive property of the
Corporation, and any and all such material (including any copies) and all other
Corporation property shall, upon request of the Corporation, be promptly
delivered by Employee to the Corporation.
 
5.3           Other Agreements.  Nothing in this Agreement shall terminate,
revoke or diminish Employee’s obligations or the Corporation’s rights and
remedies under law or any agreements relating to trade secrets, confidential
information, or non-competition which Employee has executed in the past or may
execute in the future or contemporaneously with this Agreement.
 
6.           CHANGE IN CONTROL.
 
6.1           Definition of Change in Control.  For purposes of this Agreement,
a “Change in Control” shall mean:
 
(A)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than: (i) the Corporation; (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation; (iii) a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation; or (iv) the
existing holders of capital stock of the Corporation as of the date hereof, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding securities; or
 
(B)           the consummation of a merger, share exchange, consolidation or
reorganization involving the Corporation and any other corporation or other
entity as a result of which less than fifty percent (50%) of the combined voting
power of the Corporation or of the surviving or resulting corporation or entity
after such transaction is held in the aggregate by the holders of the combined
voting power of the outstanding securities of the Corporation immediately prior
to such transaction; or
 
(C)           the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or
 
(D)           during any period of twenty-four (24) consecutive months, the
individuals who constitute the Board of Directors of the Corporation at the
beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board of Directors; provided, however, that a
director who is not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director is elected or recommended for
election by a majority of the directors who are then Incumbent Directors.
 
6.2           Termination Following a Change in Control.  After the occurrence
of a Change in Control, Employee shall be entitled to receive payments and
benefits pursuant to this Agreement if Employee’s employment is terminated
within eighteen (18) months following the Change in Control either by the
Corporation by notice of non-renewal, without Cause, or with Cause as defined in
Section 3.3(i) (failure to perform) hereof, or by Employee for Good Reason.  For
purposes of this Agreement, “Good Reason” shall exist for Employee to terminate
his employment if Employee resigns within six (6) months of any of the following
conditions having arisen without his consent after having given the Corporation
written notice of the existence of
 

 
6

--------------------------------------------------------------------------------

 

such condition within sixty (60) days of the initial existence of the condition
and providing the Corporation with thirty (30) days to remedy the condition:
 
(A)           a substantial adverse alteration in the nature or status of his
position or responsibilities or the conditions of his employment from those in
effect immediately prior to the Change in Control;
 
(B)           a material diminution by the Corporation of Employee’s annual base
salary and target bonus;
 
(C)           the Corporation’s requiring Employee to be based more than fifty
(50) miles from the Corporation’s offices at which he was principally employed
immediately prior to the date of the Change in Control;
 
(D)           the Corporation’s material failure to pay Employee any
compensation due under this Agreement;
 
(E)           the failure of the Corporation to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement;
 
(F)           any other action or inaction that constitutes a material breach by
the Corporation of this Agreement.
 
6.3           Severance Pay and Benefits.  If Employee’s employment with the
Corporation terminates under circumstances as described in Section 6.2 above,
Employee shall be entitled to receive all of the following:
 
(A)           all accrued compensation through the termination date;
 
(B)           a severance payment equal to Employee’s then current monthly
salary for eighteen (18) months plus an amount equal to the value of Employee’s
target bonus for the year in which the termination occurs (less any applicable
taxes and withholdings), payable in substantially equal installments on the last
business day of each applicable month.  For purposes of Section 409A, as
applicable, each installment payment shall be considered a separate
payment.  During the eighteen (18) month period following termination, if
Employee accepts employment or a consultancy with another entity or becomes
self-employed, then he must notify the Corporation before such employment or
consultancy begins and the payments made pursuant to this Section 6.3(B) shall
be reduced by the amount of compensation to be paid to him in connection with
such employment, consultancy or self-employment.  If Employee does not notify
the Corporation in accordance with this provision, then its obligation to make
payments or further payments pursuant to this Section 6.3(B) shall cease;
 
In the event that the total amount of payments due Employee under Section 6.3(B)
should exceed the maximum amount permitted to be paid under a separation pay
plan exempt from regulation under Section 409A pursuant to Treasury Regulations
Section 1.409A-1(b)(9)(iii), then the entire amount in excess of such maximum
amount shall be paid to Employee no later than two and one-half (2½) months
following the end of the calendar year in which Employee’s employment
terminated.
 
(C)           unless Employee obtains comparable group health insurance coverage
from a subsequent employer, then, for eighteen (18) months following the
termination of Employee’s employment, the Corporation shall reimburse Employee
for certain premiums
 

 
7

--------------------------------------------------------------------------------

 

paid for comparable health insurance coverage as described in this Section
6.3(C).  Employee may elect to continue coverage under the Corporation’s group
health insurance plan in which he participated on the effective date of
termination of employment by electing continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), subject to the terms
of the group health plan and applicable law.  For the eighteen (18) months
following termination of employment, the Corporation shall reimburse Employee
for that portion of the COBRA premiums that are in excess of the amount Employee
paid for group health plan coverage immediately prior to termination of
employment.
 
In the event Employee prefers to initially obtain health insurance coverage
under a fully-insured, individual health insurance policy that is less expensive
than COBRA coverage, the Corporation shall, for eighteen (18) months, reimburse
Employee for that portion of the premium payments that are in excess of the
amount Employee paid for group health plan coverage immediately prior to
termination of employment.  All such reimbursements required pursuant to this
Section 6.3(C) shall be paid as soon as reasonably practicable following
Employee’s submission of proof of timely premium payments to the Corporation;
provided, however, that all such claims for reimbursement shall be submitted by
Employee and paid by the Corporation no later than twenty-one (21) months
following Employee’s termination of employment.
 
7.           WAIVER OF BREACH.  The Corporation’s or Employee’s waiver of any
breach of a provision of this Agreement shall not waive any subsequent breach by
the other party.
 
8.           ENTIRE AGREEMENT.  Except as expressly provided in this Agreement,
this Agreement:  (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter.  Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid.  No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.
 
9.           SEVERABILITY.  If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.  Additionally, if any of the provisions,
clauses or phrases in the Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties desire that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.
 
10.           PARTIES BOUND.  The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Corporation’s successors and assigns.  The Corporation, at its
discretion, may assign this Agreement.  Employee may not assign this Agreement
without the Corporation’s prior written consent.
 
11.           REMEDIES.  Employee acknowledges that his breach of this Agreement
would cause the Corporation irreparable harm for which damages would be
difficult, if not impossible, to ascertain and legal remedies would be
inadequate.  Therefore, in addition to any legal or other relief to which the
Corporation may be entitled by virtue of the Employee’s breach or threatened
breach of this Agreement, the Corporation may seek equitable relief, including
but not limited to preliminary and injunctive relief, and such other available
remedies.
 

 
8

--------------------------------------------------------------------------------

 



 
12.           DELAYED DISTRIBUTION TO KEY EMPLOYEES.  If the Corporation
determines, in accordance with Sections 409A and 416(i) of the Code and the
regulations promulgated thereunder, in the Corporation’s sole discretion, that
Employee is a Key Employee of the Corporation on the date his employment with
the Corporation terminates and that a delay in severance pay and benefits
provided under this Agreement is necessary for compliance with Section
409A(a)(2)(B)(i), then any such severance payments and any continuation of
benefits or reimbursement of benefit costs provided under this Agreement and not
otherwise exempt from Section 409A shall be delayed for a period of six (6)
months (the “409A Delay Period”).  In such event, any such severance payments
and the cost of any such continuation of benefits provided under this Agreement
that would otherwise be due and payable to Employee during the 409A Delay Period
shall be paid to Employee in a lump sum cash amount in the month following the
end of the 409A Delay Period.  For purposes of this Agreement, “Key Employee”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) of that section.  If Employee is
identified as a Key Employee on an Identification Date, then Employee shall be
considered a Key Employee for purposes of this Agreement during the period
beginning on the first April 1 following the Identification Date and ending on
the following March 31.
 
13.           GOVERNING LAW.  This Agreement and the employment relationship
created by it shall be governed by North Carolina law without giving effect to
North Carolina choice of law provisions.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.





 
EMPLOYEE
 
/s/ Robert B. Williams
 
12-17-07
 
Robert B. Williams
 
Date
 
THE PANTRY, INC.
 
/s/ Peter J. Sodini
 
12-17-07
 
Peter J. Sodini
 
Date






9